Citation Nr: 1343185	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-20 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracic/lumbar spine disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for axillary hyperhidrosis.

6.  Entitlement to service connection for recurring cystitis.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board recognizes that the issues pertaining to the heart and thoracic/lumbar spine disabilities were originally characterized as separate issues concerning distinct disabilities.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the use of "condition(s)" in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition, and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in accordance with Clemons, and given that the disabilities affect the same anatomy and encompass the same symptoms, for clarifications purposes, the Board had recharacterized these issues as set forth on the front page of this decision.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Veteran's Virtual VA electronic claims file reveals that with the exception of an October 2013 Appellant's Brief submitted by the Veteran's representative, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.

The issues of service connection for a left knee disability, a heart disability, a thoracic/lumbar spine disability, a cervical spine disability, axillary hyperhidrosis,  recurring cystitis, hemorrhoids, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO denied the Veteran's claim of service connection for left knee patellofemoral syndrome; the Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

2.  Additional evidence received since the RO's February 2006 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.

3.  In a September 2004 rating decision, the RO denied the Veteran's claim of service connection for history of heart palpitations and PVCs; the Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

4.  Additional evidence received since the RO's September 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim of service connection for a heart disability, and raises a reasonable possibility of substantiating the claim.

5.  In a September 2004 rating decision, the RO denied the Veteran's claim of service connection for chronic low back pain; the Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

6.  Additional evidence received since the RO's September 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim of service connection for a thoracic/lumbar spine disability, and raises a reasonable possibility of substantiating the claim.

7.  In a March 2005 rating decision, the RO denied the Veteran's claim of service connection for upper back pain; the Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

8.  Additional evidence received since the RO's March 2005 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed February 2006 rating decision denying service connection for 
left knee patellofemoral syndrome is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R.  §§ 3.156, 20.200, 20.201, 20.302, 20.1103 ( 2012).

2.  Evidence received since the February 2006 rating decision that denied service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).

3.  The unappealed September 2004 rating decision denying service connection for history of heart palpitations and PVCs is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R.  §§ 3.156, 20.200, 20.201, 20.302, 20.1103 ( 2012).

4.  Evidence received since the September 2004 rating decision that denied service connection for a heart disability is new and material, and the claim is reopened.  38 U.S.C.A.  §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).

5.  The unappealed September 2004 rating decision denying service connection for chronic low back pain is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R.  §§ 3.156, 20.200, 20.201, 20.302, 20.1103 ( 2012).

6.  Evidence received since the September 2004 rating decision that denied service connection for a thoracic/lumbar spine disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).

7.  The unappealed March 2005 rating decision denying service connection for upper back pain is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R.  §§ 3.156, 20.200, 20.201, 20.302, 20.1103 ( 2012).

8.  Evidence received since the March 2005 rating decision that denied service connection for a cervical spine disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Given the favorable disposition of the Veteran's request to reopen the claims for service connection for left knee patellofemoral syndrome, heart palpitations and PVCS, chronic low back pain and upper back pain, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Reopening Previously Denied Claims

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Left Knee Disability

The Veteran is seeking to reopen her claim of service connection for a left knee disability.  In the present case, the RO initially denied the claim in a March 2005 rating decision.  The Veteran submitted additional evidence within one year of the decision.  As such, the RO reconsidered  the claim in a February 2006 rating decision, but continued to deny the Veteran's claim of service connection for patellofemoral syndrome on grounds that there was no evidence that the disability was incurred in or caused by service or that it was secondary to her service-connected right knee patellofemoral syndrome.  The RO notified the Veteran of its decision, and of her appellate rights, but she did not initiate an appeal of the RO's decision within one year.  New and material evidence was also not received within a year of that decision.  38 C.F.R. § 3.156(b) (2013).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In pertinent part, evidence associated with the claims file prior to the February 2006 rating decision consisted of service treatment records, a lay statement from the Veteran's spouse and a private examination report.  Service treatment records showed that in May 2001, the Veteran was diagnosed with bilateral patellofemoral syndrome.  August 2003 and July 2004 records again show a finding patellofemoral syndrome.  She was put on physical profile for this disability in July 2004.  At Separation in June 2004, it was again noted that the Veteran had bilateral knee pain.  After service, a private October 2004 record again showed an assessment of bilateral patellofemoral syndrome.  The Veteran's husband in an October 2005 statement asserted that the Veteran had experienced left knee pain since 2002.  

Additional evidence has been received since the February 2006 rating decision, including post-service treatment records from Elgin Air Force Base and Hill Air Force Base as well as additional statements from the Veteran.  In her statements of record, the Veteran has asserted that her left knee symptoms have continued since service and she has continued to receive treatment for this disability.  Treatment records also list patellofemoral syndrome as one of the Veteran's current problems.  
This evidence was not before adjudicators when the Veteran's claim was last denied in February 2006, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability, i.e. whether the Veteran has a current disability related to service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Heart Disability

The Veteran is seeking to reopen her claim of service connection for a heart disability.  The RO denied the claim in a September 2004 rating decision on grounds that there was no evidence of a permanent residual or chronic disability.  The RO notified the Veteran of its decision, and of her appellate rights, but she did not initiate an appeal of the RO's decision within one year.  New and material evidence was also not received within a year of that decision.  38 C.F.R. § 3.156(b) (2013).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Prior to the September 2004 rating decision, the claims file contained service treatment records and a July 2004 VA examination.  Service treatment records showed that in May 2002, the Veteran presented to the emergency room with complaints of palpitations.  The assessment was sinus arrhythmia with premature atrial contractions (PACs) and premature ventricular contractions (PVCs).  Follow up treatment records continued to document complaints of recurrent palpitations and PVCs.  Stress test and echocardiogram were done, and the Veteran was also placed on an Holter monitor, but no other significant abnormalities were found.  The July 2004 VA examination observed that there were no current palpitations on stress test and no pathology to render any heart condition/chest diagnosis other than history of PVCs.  
  
Additional evidence has been received since the September 2004 rating decision, including post-service treatment records from Elgin Air Force Base and Hill Air Force Base as well as additional statements from the Veteran.  In her statements of record, the Veteran has asserted that her heart symptoms have continued since service, and she has continued to receive treatment for this disability.  Treatment records show that the Veteran was seen for palpitations again in November 2005 and also list palpitations as one of the Veteran's current problems.  This evidence was not before adjudicators when the Veteran's claim was last denied in September 2004, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a heart disability, i.e. whether the Veteran has a current heart disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Thoracic/Lumbar Spine Disability

The Veteran is also seeking to reopen her claim of service connection for a thoracic/lumbar spine disability.  The RO denied the claim in a September 2004 rating decision on grounds that there was no evidence of a permanent residual or chronic disability.  The RO notified the Veteran of its decision, and of her appellate rights, but she did not initiate an appeal of the RO's decision within one year.  New and material evidence was also not received within a year of that decision.  38 C.F.R. § 3.156(b) (2013).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Again, prior to the September 2004 rating decision, the claims file included service treatment records and the July 2004 VA examination.  Service treatment records noted complaints of back pain, although primarily in the upper back and neck.  The July 2004 VA examination diagnosed chronic thoracolumbar strain, currently asymptomatic.  

Additional evidence has been received since the September 2004 rating decision, including post-service treatment records from Elgin Air Force Base and Hill Air Force Base as well as additional statements from the Veteran.  In her statements of record, the Veteran has asserted that her low back symptoms have continued since service and she has continued to receive treatment for this disability.  Treatment records also noted complaints of low back pain.  This evidence was not before adjudicators when the Veteran's claim was last denied in September 2004, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a thoracic/lumbar spine disability, i.e. whether the Veteran has a current thoracic/lumbar spine disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Cervical Spine Disability

The Veteran is also seeking to reopen her claim of service connection for upper back pain.  The RO denied the claim in a March 2005 rating decision on grounds that there was no evidence of a disability.  The RO notified the Veteran of its decision, and of her appellate rights, but she did not initiate an appeal of the RO's decision within one year.  New and material evidence was also not received within a year of that decision.  38 C.F.R.  § 3.156(b) (2013).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Prior to the March 2005 rating decision, the claims file again essentially included service treatment records and the July 2004 VA examination.  Service treatment records noted complaints upper back pain and neck pain.  The July 2004 VA examination diagnosed chronic thoracolumbar strain, currently asymptomatic.  

Additional evidence has been received since the March 2005 rating decision, including post-service treatment records from Elgin Air Force Base and Hill Air Force Base as well as additional statements from the Veteran.  In her statements of record, the Veteran has asserted that her upper back symptoms have continued since service and she has continued to receive treatment for this disability.  Treatment records also noted complaints of upper low back pain.  This evidence was not before adjudicators when the Veteran's claim was last denied in March 2005, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability, i.e. whether the Veteran has a current cervical spine disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a left knee disability is reopened, and to this extent only the appeal is granted.
New and material evidence having been received, the claim of service connection for a heart disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of service connection for a thoracic/lumbar spine disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of service connection for a cervical spine disability, is reopened, and to this extent only the appeal is granted.


REMAND

As discussed above, the Board has reopened the Veteran's claims of service connection for a left knee disability, a heart disability, a thoracic/lumbar spine disability, and a cervical spine disability.  However, while the RO reopened the claim of service connection for a left knee disability and considered the claim on the merits in a March 2010 Statement of the Case, a review of the record reflects that the RO has not yet considered the claims of service connection for a heart disability, a thoracic/lumbar spine disability, and a cervical spine disability on the merits.  Under the circumstances, and in order to avoid any prejudice to the appellant, a remand for RO consideration of the claims on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, as discussed above, service treatment records document complaints of left knee pain, heart palpitations, and upper and lower back pain.  The service treatment records also document complaints of neck pain, and an October 2003 magnetic resonance imaging (MRI) study showed broad shallow protrusion of the C5-6 and C6-7 discs and mild bulging of the C3-4 and C4-5 discs.  However, clinical correlation indicated only minimal disc changes without significant arthritis or degenerative changes.  Moreover, service treatment records also showed findings of axillary hyperhidrosis, cystitis, and hemorrhoids.  The records also documents that the Veteran reporting fracturing her left ankle in September 2003.  In statements of record, the Veteran has consistently reported continuing to experience symptoms with respect to all of these disabilities since service.

VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.  § 3.159(c)(4) (2013).  Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

With respect to the issues of service connection for a cervical spine disability, axillary hyperhidrosis, recurring cystitis, and hemorrhoids, the Board observes that the Veteran was scheduled for VA examination in September 2008.  However, she failed to report.  When a Veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2013).  In statements of record, the Veteran has asserted that she did not receive notice of the VA examination.  The Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for her failure to report to the previous VA examination.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, she should be afforded another medical examination-with notice to her current address-to obtain the medical information needed to resolve these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the remaining issues, the evidence consisting of service treatment records documenting incidents in service with respect to the issues of left knee disability, heart disability, thoracic/lumbar spine disability, and a left ankle disability, and the Veteran's assertions that symptoms associated with these disabilities have continued to the present, tend to support the need for an examination and/or opinion, as set out in 38 C.F.R. § 3.159(c)(4) and McLendon.  Further, while private treatment records dated in 2007 show that these disabilities are listed on the Veteran's problem list, there have been no clear diagnoses of current chronic disabilities related to the incidents in service.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  Because neither has been provided, further development is required.

The Board also observes that prior to service, a November 1997 X-ray showed slight upper scoliotic curve concave to the right without evidence abnormality of the paraspinal soft tissue.  However, the Veteran's May 2000 entrance service examination showed that her spine was evaluated as clinically normal and did not note any abnormalities.  As such, the Veteran is presumed sound with respect to this disability.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The Board further notes that congenital or developmental defects, such as some types of scoliosis, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R.  §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  As such, the medical opinion with respect to the thoracic/lumbar spine disability should also address whether the Veteran's scoliosis is considered a congenital defect and, if so, whether it was aggravated by a superimposed disease or injury.  If not a congenital or developmental defect, then an opinion is necessary as to whether it clearly and unmistakably pre-existed service and was not aggravated in service.

Lastly, the most recent treatment records submitted by the Veteran date from August 2007 from Elgin Air Force Base and from October 2007 from. J.K., D.C.  As more recent treatment records pertaining to the issues on appeal may be available, the RO should request that the Veteran provide an authorization for any additional relevant records of treatment from Elgin Air Force Base and Dr. J.K, and to identify, and provide appropriate releases for, any other care providers, including VA and non-VA who may possess new or additional evidence pertinent to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to provide a release for additional relevant records of treatment from Elgin Air Force Base (dated from August 2007) and Dr. J.K. (dated from October 2007), and to identify, and provide appropriate releases for, any other care providers, including VA and non-VA, who may possess new or additional evidence pertinent to the issues on appeal.  If she provides the necessary release, assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  

2.  The RO/AMC shall then arrange to have the Veteran scheduled for a VA orthopedic examination by a physician in order to determine the nature and etiology of any current left knee disability, thoracic/lumbar spine disability, cervical spine disability and left ankle disability.  The entire claims file, to include a copy of this remand, must be made available to the physician designated to examine the appellant, and the report of examination must include discussion of the Veteran's documented history and assertions.  All tests and studies deemed necessary by the examiner must be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings reported in detail. 

With respect to the left knee, the physician should clearly identify all current disability(ies).  Then, with respect to each such diagnosed disability, the physician is requested to opine as to whether it is at least as likely as not that the disability is the result of disease or injury incurred in or aggravated by service.  

With respect to the thoracic/lumbar spine, the physician should clearly identify all current disability(ies).  Then, with respect to each such diagnosed disability, the physician is requested to opine as to the following: 

(a) whether any diagnosed scoliosis is a developmental or congenital defect and if so, whether it is at least as likely as not the result of in-service aggravation (worsening beyond natural progression) by superimposed injury or disease; 

(b) if not a developmental or congenital defect, whether scoliosis clearly and unmistakably pre-existed service and if so, whether there is clear and unmistakable evidence that it did not undergo an increase in the underlying pathology during service,  and if there was an increase in the severity, whether such increase was clearly and unmistakably due to the natural progress of the disease; 

(c) with respect to each remaining diagnosed disability, whether it is at least as likely as not that the disability is the result of disease or injury incurred in or aggravated by service. 

With respect to the cervical spine, the physician should clearly identify all current disability(ies).  Then, with respect to each such diagnosed disability, the physician is requested to opine as to whether it is at least as likely as not that the disability is the result of disease or injury incurred in or aggravated by service.  

With respect to the left ankle, the physician should clearly identify all current disability(ies).  Then, with respect to each such diagnosed disability, the physician is requested to opine as to whether it is at least as likely as not that the disability is the result of disease or injury incurred in or aggravated by service.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for the respective disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

3.  The RO/AMC arrange to have the Veteran scheduled for a VA cardiac examination by a physician to determine the nature and etiology of any current heart disability.  The entire claims file, to include a copy of this remand, must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All tests and studies deemed necessary by the examiner must be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings reported in detail. 

The physician is requested to clearly identify all current disability(ies) of the heart.  Then, with respect to each such diagnosed disability, the physician is directed to render an opinion as to whether it is at least as likely as not that the disability is the result of disease or injury incurred in or aggravated by service.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific heart disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

4.  The RO/AMC shall arrange to have the Veteran scheduled for an appropriate VA examination(s) to determine the precise nature and etiology of any current axillary hyperhidrosis, recurring cystitis, and hemorrhoids.  The entire claims file, to include a copy of this remand,  must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All tests and studies deemed necessary by the examiner must be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to axillary hyperhidrosis, recurring cystitis,  and hemorrhoids, the appropriate physician shall determine whether the Veteran currently suffers from such disabilities.  Then, with respect to each such diagnosed disability, the appropriate physician is requested to render an opinion as to whether it is at least as likely as not that the disability is the result of disease or injury incurred in or aggravated by service.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for the respective disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


